PER CURIAM.
Affirmed. A domestic violence injunction was entered against appellant. He now challenges the injunction, contending that his conduct in following and repeatedly telephoning the victim did not constitute “stalking” within the statutory definition of section 784.048, Florida Statutes (1995), so as to permit the issuance of an injunction under section 741.30, Florida Statutes (1995).
Section 784.048 has been upheld as constitutional against challenges of overbreadth and vagueness. See Bouters v. State, 659 So.2d 235 (Fla.), cert. denied, 516 U.S. 894, 116 S.Ct. 245, 133 L.Ed.2d 171 (1995). Whether the conduct meets the statutory requirement is a question of fact for the trier of fact. In this case, we cannot conclude that the court was clearly erroneous in concluding that it did.
WARNER, POLEN and SHAHOOD, JJ., concur.